Citation Nr: 1414928	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for donor scar of the left upper arm prior to September 30, 2011; in excess of 10 percent from September 30, 2011 to October 22, 2012; and in excess of zero percent from October 23, 2012. 

2.  Entitlement to a compensable rating for residuals of shell fragment wound (SFW) of the right forearm.  

3.  Entitlement to a higher evaluation for residuals of SFW of the left mandible area rated as 10 percent disabling.  

4.  Entitlement to a higher evaluation for residuals of SFW of the left shoulder with foreign body (left shoulder disability) rated as 20 percent disabling.  

5.  Entitlement to a higher evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to October 18, 2011, and 70 percent since.

6.  Entitlement to a higher initial evaluation for ischemic heart disease (IHD) with atrial fibrillation initially rated as 10 percent from April 22, 2003 (excluding a period of a 100 percent rating from March 3, 2009 to July 29, 2009) and 60 percent from July 30, 2009.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife 


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty from November 1963 to November 1967.  He was awarded the Purple Heart Medal with one star, in addition to other decorations for his service in Vietnam. 

This case has an extended procedural history.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of September 2007, which denied an increased rating for PTSD.  

In December 2008, the Veteran and his wife presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  

This case was previously before the Board in January 2009.  The Board also denied the issue of entitlement to a disability rating greater than 50 percent for PTSD.  The Veteran appealed the Board's decision to deny an increased rating for PTSD to the United States Court of Appeals for Veterans Claims (Court). 

In a July 2009 Order, the Court vacated the Board's decision as to the PTSD increased rating issue and remanded the appeal with instructions in a Joint Motion for Remand (Joint Motion).  Specifically, the Court directed consideration of the Court's holding in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the General Rating Formula for Mental Disorders provides "guidance" as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran, but it is not an all-encompassing or an exhaustive list).

This case was again before the Board in January 2010, when the Board remanded the claim for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

During the pendency of the Veteran's appeal to the Court, the RO adjudicated additional claims for increase.  In August 2009, the RO granted 20 percent for the left shoulder disability and a 10 percent rating for the SFW of the left mandible.  The RO also denied entitlement to a total rating disability based on service connected disabilities.  The Veteran noted disagreement with the assigned rating and denial of TDIU and eventually perfected appeals to these claims.   

In April 2010 the RO denied a compensable rating for the SFW of the left upper arm.  The RO (as explained in a subsequent statement of the case (SOC)) made mistakes in listing the remaining claims.  The rating action incorrectly listed two issues.  The RO incorrectly denied service connection for SFW to right forearm; however, it should have instead denied a compensable rating for this injury.  The Veteran noted disagreement and perfected appeals in regard to the assigned ratings 

The RO also denied service connection for a wound to Group IV muscles.  However, as explained in the January 2013 SOC, the April 2009 VA examiner was referring to his left shoulder disability by mistake and not another separate muscle injury.  Since the Veteran has not claimed service connection for a SFW of the Group IV musculature and because there is no separate disability, the Board will not review the issue. 

In September 2010, the Veteran through his attorney withdrew the issue of TDIU.  However, the attorney again raised the issue of TDIU in statements received in March and April 2013.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an initial or increased rating claim when such claim is raised by the record.  As discussed in further detail in the body of the decision, the Board considered the issue of TDIU. 

In a February 2012 rating action, the RO granted service connection for IHD, assigning a 10 percent rating from July 5, 2007; 100 percent rating from March 3, 2009; and 60 percent rating from July 30, 2009.  The Veteran noted disagreement and perfected appeals in regard to the assigned ratings as well as the effective date of service connection.  The attorney also noted disagreement with the assigned effective date of the 100 percent rating; however this is considered in a staged rating determination.

In a May 2012 rating action, the RO granted a 70 percent rating for PTSD, effective October 18, 2011.  As this rating is less than the maximum benefit available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issue has been recharacterized as shown on the title page, to depict the staged rating assigned.

In January 2013, the RO granted a 10 percent rating for donor scar of the left upper arm, effective September 30, 2011, and reduced the rating to 0 percent effective October 23, 2012.

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Prior to September 30, 2011, the residual donor scarring on the Veteran's left upper arm was not deep, unstable, or objectively painful on examination and did not cause any associated limitation of function.

2.  From September 30, 2011 to October 22, 2012, the residual donor scarring on the Veteran's left upper arm was painful and unstable, but did not limit function of the right forearm or left upper arm.

3.  Since October 23, 2012, the residual scarring on the Veteran's left upper arm donor scar is shown to be well healed without evidence of tenderness, ulceration or skin breakdown, limitation of function, underlying soft tissue loss, or other abnormality. 

4.  The service-connected scar on the right forearm is shown to be well healed without evidence of tenderness, ulceration, skin breakdown, limitation of function, underlying soft tissue loss, or other abnormality. 

5.  The service-connected scar on the left mandible is shown to be well healed without evidence of tenderness, ulceration, skin breakdown, limitation of function, underlying soft tissue loss, or other abnormality. 

6.  The Veteran is right hand dominant; therefore, his left shoulder is his minor upper extremity. 

7.  The service-connected left shoulder disability was principally manifested by complaints of pain and limitation of functional motion of the left arm to the shoulder level. 

8.  The service-connected SFW scar of the left shoulder is shown to be painful on examination. 

9.  The Veteran's PTSD is manifested by such symptoms as near-continuous depression and anxiety, suicide ideation, chronic marital discord with his spouse, strained relationships with family and friends, constant irritability with anger, social isolation and avoidance, sleep disturbances, feelings of inadequacy and hopelessness, hypervigilance, nightmares, guilt, mistrust, exaggerated startled response, poor memory and concentration, and difficulty adapting to stressful circumstances at work.  He has occupational and social impairment with deficiencies in most areas. Global Assessment of Functioning (GAF) scores ranged from 50 to 62.

10.  Prior to April 22, 2003, the Veteran's IHD was shown to require continuous medication; it was not shown to result in heart symptoms where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; nor is there evidence of cardiac hypertrophy or dilatation on EKG, ECG, or x-ray that is attributable to this service connected condition; nor is there evidence of paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year.

11.  For the period since July 30, 2009, the medical evidence does not demonstrate symptomatology consistent with the diagnostic criteria for a rating in excess of 60 percent, for residuals of IHD and pacemaker insertion, as there is no evidence of hospitalization for an indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy.  Nor is he shown to have an automatic implantable Cardioverter-Defibrillator in place.  He is also not shown to have chronic congestive heart failure, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Nor is he shown to have a workload of 3 METS or less attributable to his service connected heart disorder. 


CONCLUSIONS OF LAW

1.  Prior to September 30, 2011, the criteria for a compensable rating for the service-connected scar from the donor site on the left upper arm were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7804, 7805 (2013). 

2.  From September 30, 2011 to October 22, 2012, the criteria for a rating in excess of 10 percent for the service-connected scar from the donor site on the left upper arm were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7804, 7805 (2013). 

3.  Since October 23, 2012, the criteria for a compensable rating for the service-connected scar from the donor site on the left upper arm were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7804, 7805 (2013). 

4.  The criteria for a disability evaluation in excess of 10 percent for the service-connected left mandible scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7800-7804 (2013). 

5.  The criteria for a disability evaluation in excess of 20 percent for the service-connected left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2013). 

6.  Prior to October 18, 2011, the criteria for a disability evaluation of 70 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

7.  The criteria for the assignment of a separate 10 percent rating for the service-connected scarring related to the left shoulder SFW are met. 38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R.§§ 4.7 , 4.118 including Diagnostic Code 7804 (2013). 

8.  The criteria for a disability evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

9.  The criteria for a disability evaluation in excess of 10 percent for IHD during the period from April 22, 2003 to July 29, 2009, have not been met.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.104 Diagnostic Codes 7005, 7010, 7011, 7015, 7018 (2013). 

10.  The criteria for a disability evaluation in excess of 60 percent for IHD, status post pacemaker placement during the period beginning July 30, 2009, have not been met.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.104 Diagnostic Codes 7005, 7010, 7011, 7015, 7018 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In a freestanding claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2007, March 2009, and July 2011, prior to initially adjudicating his claims, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also complied with Dingess by as well discussing the downstream effective date element of his claims.  He has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party attacking the agency's decision, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial-meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he has identified as possibly pertinent, including his VA and private medical evaluation and treatment records.

He also was provided VA compensation examinations to assess the severity of his disabilities, which in turn permit the Board to determine whether his existing ratings are appropriate.  Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Veteran testified at a video conference hearing before the undersigned VLJ in December 2008.  A transcript of that hearing has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ specifically elicited from the Veteran testimony as to the severity of his claimed symptoms.  While the VLJ did not specifically inform the Veteran that evidence of worsening of his disabilities was required to warrant the increased ratings sought, it is clear by the Veteran's testimony that he understood such.  He, through questions posed by the VLJ and his representative, described the ways in which he believed his PTSD had worsened and the impact it had on his and his family's life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

General Laws and Regulations Pertaining to Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there have been changes in the severity of the disability, the Board will need to "stage" the rating to compensate the Veteran for this, irrespective of whether the rating for the disability is an established rating versus initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But his lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, 38 C.F.R. § 3.159(a)(2).

SFW Residuals

A review of the Veteran's medical and service history shows that he received treatment for  SFWs.  In March 1966, he was admitted with a shallow 1 1/2 inch wound SFW of the left shoulder.  Initially, it was treated conservatively but eventually a split-thick skin draft was performed to close the wound.  In August 1966, he sustained a superficial SFW to the left posterior mandible.  The November 1966 separation examination report refers to left clavicle scar.   

The initial post service VA compensation examination was conducted in October 1968.  The report noted a 11/4 x 11/2 inch circular cicatrix scar on the anterior axillary line of the left shoulder; a 11/2 x 3/4 inch rectangular skin graft donor site scar over the lateral aspect of the upper third of the left arm; a 4-millimeter circular cicatrix over the dorsal aspect of the upper one third of the right forearm; and an 1/2 inch circular cicatrix over the skin portion of the left mandible.  They were all described as well healed.  

In December 1968, service connection was granted for residuals of SFW left shoulder, left upper arm donor scar, SFW to right forearm, and SFW to the left mandible area.  All were considered noncompensably disabling.  In a July 2004 rating action, the evaluation for the left shoulder SFW was increased to 10 percent, effective in April 2003.  

In considering the current claims, VA examination was conducted in April 2009.  At that time he was not receiving any treatment for his left shoulder disability.  His symptoms included stiffness, giving away, instability, swelling, pain, fatigability, weakness, and lack of endurance.  Due to left shoulder pain, he took 1500 milligrams of Tylenol daily and bedtime.  

A superficial 3 x 1.5-centimeter (cm) scar was noted on the left shoulder acromion.  There was no abnormality noted.  It did not interfere with function.  A 3 cm square scar was present over the deltoid musculature, which resulted from the in-service graft harvesting.  Another scar was noted at the junction of the middle and medial 1/3 of the trapezius musculature.  It was described as less than 1-cm.  It appeared to contain a 5 millimeter (mm) piece of shrapnel.  A tender superficial scar was noted on the left mandible otherwise there was no other abnormality noted.   

On examination, the range of motion of the left shoulder was as follows: 80 degrees of forward flexion; 82 degrees of abduction; 78 degrees of external rotation; and 25 degrees of internal rotation.  There was painful motion, tenderness and abnormal movement.  However there was no edema, effusion, instability, weakness, redness, heat, or guarding of movement.  

The diagnosis was left shoulder degenerative arthritis secondary to shrapnel wound.  The examiner commented that his disability would affect his occupational duties by increased fatigue on repetitive lifting and carrying.  

In August 2009, the RO increased the ratings for the left shoulder disability to 20 percent and for the left mandibular scar to 10 percent, both effective February 24, 2009.  

Due to the fact that all of the Veteran's scarring were not accounted for in the prior examination, another VA examination was conducted in March 2010.  The examiner described the 3 x 3 cm square donor scar.  There was no tenderness, instability, or other abnormalities found.  The same is true for the 1 x 1 cm scar at the junction of the of the middle and medial one third of the trapezius muscle.  There was a retained foreign body.  Otherwise there were no abnormalities noted.  This examiner indicated that there were no scars of the right arm.  

Another VA examination was conducted in September 2011.  The scars were similarly described.  The Veteran reported his functional limitations, specifically noting that it was it difficult to raise his arms.  He dropped things due to his left arm.  His left shoulder disability also interfered with his driving.  He could not lie down on his left side due to pain.  He had pain turning his head.   

In providing information the VA examiner initially described the scars to the left shoulder, right forearm, and left mandible.  He indicated two scars of the ( trunk or) extremities were painful.  There was an 1/2 cm scar on the right upper forearm; a 3 x 3.5 cm scar on the left shoulder; and, a 3 x 2 cm scar on the upper left arm.  The 1.2 x 1 cm scar on the left mandible was described as hypopigmented, otherwise, there was no other abnormality noted.  Strength was 4/5 in the left arm.  There was noted weakness as well as a lower threshold for fatigue in the left arm.  He had normal strength on shoulder abduction, elbow flexion, elbow extension, wrist flexion, and wrist extension.  The examiner noted that the scarring had no functional impact on his occupation.  It was also noted that he was right hand dominant. 

A VA examination was conducted in October 2012.  The scars of the trunk and extremities were neither painful nor unstable.  There were .5 x .5 cm superficial non-linear scar on the right upper extremity; and on the left upper there was a 3 x 2.5 cm superficial nonlinear scar on the distal end of the left clavicle and a 2 x 4 cm superficial nonlinear scar on the outside of the left arm. 

In January 2013, the RO increased the rating for the left upper arm scar to 10 percent effective September 30, 2011, but reduced the rating to 0 percent, effective October 23, 2012.  

A VA examination was conducted in April 2013.  On examination of the left shoulder, he was able to flex forward 180 degrees and pain was noted to begin at 80 degrees; abduction was 110 degrees with pain at 75 degrees.  He was able to perform 3 repetitions.  Flexion ended at 130 degrees and abduction ended at 90 degrees.  Subsequent to repetitive testing he had less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  He had normal strength in abduction and flexion.  Tenderness was reported.  The crank apprehension and relocation tests were positive.  X-ray revealed the presence of a foreign body at the level of the proximal humeral shaft.  At the left glenohumeral joint there was moderate to severe osteoarthrosis with moderate joint space loss inferiorly with marginal spurring.  There was also mild AC joint osteoarthrosis.  

Scarring

Diagnostic Code 7800 concerns scars of the head, face, or neck due to burns or other causes, or other disfigurement of the head, face, or neck.  Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement, is rated 30 percent disabling.  38 C.F.R. § 4.118. 

Note (1) to Diagnostic Code 7800 further provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 , are: scar is 5 or more inches (13 or more centimeters (cm.)) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 square (sq.) cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck that are deep and nonlinear.  Scars that are deep or that cause limited motion in an area or areas exceeding six square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.), are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm.), are rated 20 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck that are superficial and nonlinear.  Superficial scars that consist of an area or areas of 144 square inches (929 sq. cm.) or greater are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for one or two superficial scars that are painful or unstable on examination.  Three or four superficial scars that are painful or unstable are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, if applicable.  38 C.F.R. § 4.118.

Under Diagnostic Code 7805, which rates scars and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, disabling effects not considered in a rating provided under the aforementioned diagnostic codes are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Entitlement to higher ratings for residuals of donor scar of the left upper arm 

The April 2009 VA examination report noted a 3 cm square scar present over the left deltoid musculature.  The examiner pointed out that this resulted from the in-service graft harvesting.  However, this scar was not shown to be unstable, tender, painful, or of a size to warrant a compensable evaluation.  Nor is it shown by the VA treatment reports from this period that the Veteran ever complained of or received treatment for this scarring.  Therefore prior to September 2011, a compensable evaluation is not warranted.

However, as noted above the VA examiner in September 2011 reported that the 2 scars on the trunk or extremities were painful.  The RO determined that this referred to the donor scar on the left upper arm.  At this point the RO considered Diagnostic Code 7804 which contemplates a 10 percent rating for unstable or painful scars.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating would be warranted if the Veteran had three or four scars that are unstable or painful.  There is no indication that a rating higher than 10 percent was warranted.  

There is no evidence that he had 2 or more painful scars.  Furthermore, there were no disabling effects noted with this scarring.  There was no adherence to underlying tissue, no instability, no elevation or depression, no inflammation, edema, or keloid formation, no areas of induration, and no limitation of motion.  There was normal skin texture and the scar was superficial.  In sum, the evidence does not support a rating higher than 10 percent during this time period. 

In regard to the reduction of the 10 percent rating to zero, effective October 23, 2012, the Board finds that it is not shown that a compensable evaluation is warranted since.  At the October 2012 VA examination there were no abnormalities noted in terms of scarring.  The Veteran did not report any complaints regarding this scarring, and the record does not show that the scarring was symptomatic or otherwise disabling to any extent.  As the scarring has not been shown to result in functional limitation, a compensable rating after October 2012 is not warranted.  

Entitlement to higher ratings for residuals of SFW of the right forearm 

The Board finds that the scar on the right forearm does not meet or more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 7805.  The record does not show the scarring has been symptomatic or otherwise disabling to any extent since the date of the claim.  This scar has not been shown to be unstable, tender, painful, or of a size to warrant a compensable evaluation.  The competent and credible evidence shows that the total area of the scars is 1/2 centimeter.  There was no loss of covering of skin over the scar.  There is certainly no reported adherence to underlying tissue, no instability, no elevation or depression, no inflammation, edema, or keloid formation, no areas of induration, and no limitation of motion.  

Accordingly, the preponderance of the evidence is against the claim for higher ratings, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied. 38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra. 

Entitlement to a higher rating for residuals of SFW of the left mandible area 

Regarding the scar of the left mandible, based on the above, the evidence does not show tissue loss, or gross distortion or asymmetry of facial features as required under Diagnostic Code 7800.  Moreover, there is no evidence of two or three characteristics of disfigurement.  Of note, the scars were less than 13 cm in length, not elevated or depressed, not adherent to underlying tissue, skin texture was normal, underlying soft tissue was present, and skin was not indurated or inflexible. 

Further as noted above, there is no adherence to underlying tissue, no instability, no elevation or depression, any inflammation, edema, or keloid formation, no gross distortion of facial features, no areas of induration, no limitation of motion and no hypopigmentation.  There was normal skin texture and the scars were superficial. In sum, the evidence does not support a higher rating than 10 percent for the hypopigmented scar.  

Entitlement to a higher rating for left shoulder disability 

The RO has rated the Veteran's left shoulder disability under Diagnostic Code 5201, which  provides for the evaluation of limitation of motion of the shoulder.  Limitation of motion of the arm at shoulder level is rated 20 percent disabling for both the major and the minor side.  Limitation of the arm midway between the side and the shoulder level is rated 30 percent disabling on the major side; and limitation to 25 degrees from the side is rated 40 percent disabling on the major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Diagnostic Code 5010 indicates that the arthritis due to trauma is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5202, other impairment of the humerus, a 20 percent evaluation is warranted for impairment of the minor extremity caused by malunion resulting in moderate or marked deformity, or for recurrent dislocation of the scapulohumeral joint with frequent episodes of dislocation at the scapulohumeral joint and guarding of all arm movements.  A 40 percent evaluation is assigned where there is fibrous union, a 50 percent evaluation is warranted for nonunion or a false flail joint, and a 70 percent evaluation is warranted for loss of the humeral head (flail shoulder).  38 C.F.R. § 4.71a , Diagnostic Code 5202. 

Normal range of motion for the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.  In this case, the evidence (e.g., VA examination) shows that the Veteran is right-handed.  Consequently, for rating purposes, the left shoulder is the minor extremity. 

The Board notes that the Court has held that when a diagnostic code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered, and examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not specifically relate to muscle or nerve injuries independent of each other, but rather, refer to overall factors, which must be considered when rating the veteran's joint injury.  DeLuca, supra. 

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40. 

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59. 

Without regard to the Veteran's complaints of pain clearly, the Veteran does not reach an higher schedular evaluation available under Diagnostic Code 5201, as the Veteran was able to abduct his left arm to 110 degrees at the April 2013 VA examination.  He was able to forward flex 180 degrees although with pain beginning at 80 degrees.  

As noted, Diagnostic Code 5202 provides a 40 percent evaluation where there is fibrous union.  At the April 2013 examination, .  X-ray revealed the presence of a foreign body at the level of the proximal humeral shaft.  At the left glenohumeral joint there was moderate to severe osteoarthrosis with moderate joint space loss inferiorly with marginal spurring.  There was also mild AC joint osteoarthrosis.  Significantly, there was no reported evidence of fibrous union.  Without fibrous union, nonunion, or recurring episodes of dislocation, none of which is shown in this case, the criteria in Diagnostic Code 5202 do not support the assignment of a higher disability evaluation.  Diagnostic Code 5203 concerns impairment of the scapula or clavicle, which is not shown in this case. 

As noted above, the Board is obligated to take the Veteran's reports of painful motion into consideration.  38 C.F.R. § § 4.40, 4.45.  The Board is presented with clear involvement of an arthritic process affecting the left shoulder and painful motion.  Moreover, the Appellant is competent to report his symptoms.  At the VA examinations the Veteran reported that since service, it had been difficult to use his left arm or lift anything. 

While the Board must assess the weight to be given to the Appellant's subjective complaints of pain and functional impairment, it must also be supported by objective manifestations.  In this case, the record does not objectively show that the Veteran's functional ability was limited to such a point that a higher evaluation is warranted based on pain or weakness.  The record shows that subsequent to repetitive testing he had less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  After 3 repetitions, flexion ended at 130 degrees and abduction ended at 90 degrees.  However, despite this decrease in motion, the restriction in movement does not rise to such severity as to warrant a higher rating than his current 20 percent.  His functional shoulder motion was not restricted to 25 degrees from the side, which would be considered 30 percent disabling.  The April 2013 report indicated that there was no acute bony injury, and no acute swelling or pain on palpation of the joint.  While the schedular criteria explicitly recognize that functional loss may be due to pain, the criteria also provide that subjective complaints of pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  In this case, it is not objectively shown that there was additional functional limitation that would warrant an increased rating based on pain or weakness. 

Significantly, however, as noted above the September 2011 VA examiner noted that there were 2-painful scars on the extremities.  It appears that the VA examiner was referring to the left shoulder scar with the retained SFW.  Since pain is a separate and distinct manifestation, the residual scarring may be rated separately.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A 10 percent evaluation is warranted for superficial scars, which are painful on examination.  Accordingly, a separate 10 percent rating is warranted under Diagnostic Code 7804 for the residual scarring due to the SFW of the left shoulder. 

Entitlement to higher ratings for PTSD

Service connection for PTSD was granted in a July 2004 rating action.  A 30 percent evaluation was assigned.

The Veteran filed his current claim for increased benefits in June 2007.  In September 2007, the RO increased the rating to 50 percent effective June 15, 2007.  In May 2012, the RO increased the rating to 70 percent effective October 18, 2011.

On a VA examination in August 2007, the Veteran reported that he had little energy or motivation to do anything.  When he was not working, he could sleep for 18-20 hours per day.  He said he never went anywhere, although he stated that he attended his son's ballgames, where he would sit alone.  He did not like to be around people, and had panic attacks when at gatherings.  He felt sad at times, and had anxiety.  He ate about one meal a day, and his intake of food had been significantly reduced.  He estimated that he had lost about ten pounds in the last 1-1.5 years.  Currently, he worked in a grocery store, stocking shelves.  He had been employed in this position for 4 years.  He said he had difficulty motivating himself to go to work each day, and occasionally he missed work due to needing more sleep.  He became easily aggravated with other employees, and when he became angry, he screamed.  He had been married to his 4th wife for 15 years.  He said the marriage was so-so, and that they had become distant from each other.  He had a 14-year old son with whom he had a good relationship.  Otherwise, he avoided contact with family members, including two children from a prior relationship with whom he had no relationship.  He said that he attended his son's ballgames, and spent his free time sleeping or watching television; he no longer engaged in bowling, fishing, or hunting, and he no longer went to restaurants.  He said he had no friends.  He said he had occasional suicidal ideation without plan or intent. 

On mental status examination, he was alert, oriented, and cooperative, and maintained good eye contact.  His speech was slightly slurred.  His thought process was goal-directed, and thought content was without hallucinations, or suicidal or homicidal ideation.  He interacted in a logical manner without inappropriate behavior.  His maintenance of personal hygiene and other basic activities of daily living were okay.  As to memory impairment, he said he sometimes forgot what he was going to do, and had been having increasing difficulty with getting lost or confused while driving to places where he had been previously.  He did not have any obsessive or ritualistic behavior.  He had panic attacks 2 to 3 times per week.  He met the DSM-IV criteria for PTSD, with symptoms of nightmares, intrusive memories, occasional flashbacks, intense psychological distress at exposure to cues, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, irritability or outbursts of anger, difficulty concentrating and paying attention.  The diagnosis was PTSD with depression and anxiety, with a current GAF of 55 due to PTSD, with symptoms identified as flat affect, depression, anxiety, hypersomnia, occasional panic attacks, no friends, conflicts with co-workers, some memory impairment, avoids family, and is isolated and withdrawn. 

In November 2007, several lay statements were received on the Veteran's behalf stated that he had been acquainted with the Veteran for several years, through their sons' activities.  He had observed that the Veteran had become increasingly difficult to talk to, and that he did not like to be around very many people at a time.  The Veteran refused all social invitations, and always sat by himself at their sons' events.  He thought the Veteran appeared depressed. 

The Veteran's employer wrote that the Veteran had a short fuse when dealing with co-workers or customers, and preferred to work by himself.  He indicated that he provided the Veteran some allowances for his forgetfulness, fatigue, and poor relationships with customers. 

Finally, the Veteran's wife wrote that she and the Veteran slept in separate rooms due to his frequently waking up during the night and yelling at her, moving rapidly about the house, or fighting in his sleep.  She also mentioned the Veteran's secluded life, and crying spells. 

VA treatment records dated from December 2006 to September 2008 show the Veteran's periodic psychiatric follow-up, largely for medication management.  He was noted to be appropriately dressed with good grooming.  His affect was abnormal, described either as blunted or restricted.  On all occasions, he denied suicidal or homicidal ideation.  His GAF scores ranged from 55 to 65, but were most often noted to be 60.  During this period, he experienced various symptoms.  In October and November 2007, he had a depressed mood, and reported nightmares, crying spells, and excessive sleep.  In April 2008, he said he had nightmares and crying spells about every two weeks, and complained of feeling tried and lacking motivation.  In May and June 2008, his mood was a little better, but he felt anxious.  In September 2008, he was late for his appointment, and said that he had gotten lost.  He reported irritability with is co-workers.  He said his sleep, appetite, and energy were all good. 

In a letter dated in August 2008, the Veteran described some of his thoughts and symptoms.  He said that he had attempted suicide many years ago, and described some suicidal ideas he had had several years ago.  He stated that he did not like to talk about his thoughts of harming others.  He said that if it wasn't for his wife, he probably would have such poor personal hygiene that he could not hold a job.  He stated that he often forgot to take his prescribed medication. 

At a videoconference hearing before the undersigned in December 2008, the Veteran and his wife testified regarding the Veteran's actions.  It was noted that he sometimes had suicidal ideation; that his wife had to remind him to shower and maintain his personal hygiene; that he experienced difficulties on his job with getting along with people; and that he was socially isolated. 

The VA examiner in August 2007 concluded that the Veteran had PTSD with depression and anxiety, with symptoms identified as flat affect, depression, anxiety, hypersomnia, occasional panic attacks, no friends, conflicts with co-workers, some memory impairment, avoidance of family, isolation, and withdrawal.  

VA examination was conducted in October 2011.  The Veteran reported similar complaints and symptoms.  He continued to have frequent disagreements with his wife.  They continued to sleep in separate rooms.  He maintained a good relationship with his 19 year old son.  He enjoyed watching him play football but still sat separately from the crowds.  He is estranged from his adult children from a previous marriage.  He is unable to get along with co-workers and is only able to keep his job as a grocery stocker due to leniency extended by his boss.  The Veteran continued to endorse symptoms of depressed mood, anxiety, panic attacks, sleep impairment, mild memory loss, impaired abstract thinking, flattened affect, mood disturbances, suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene and difficulty in establishing and maintaining work and social relationships.  A GAF score of 50 was assigned.  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  A higher score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The evidence of record is consistent with a 70 percent rating for PTSD throughout the entire appeal period.  38 C.F.R. § 4.7.  Certain reported signs and symptoms are indicative of the 70 percent rating criteria.  See 38 C.F.R. § 4.130.  Specifically, the Board has reviewed VA mental health treatment records, VA psychological examinations, representative argument, and lay statements from the Veteran.  This medical and lay evidence of record documents such signs and symptoms including near-continuous depression and anxiety, suicidal ideation, chronic marital discord, strained relationships with family and friends, constant irritability with anger, and social isolation and avoidance.  

Furthermore, when reviewing the Veteran 's reports and psychiatric assessments since filing his claim, they have more or less been consistent with the October 2011 assessment.  The October 2011 VA examiner described the Veteran as deficient in occupational and social impairment in most areas such as work, school, family relationships, judgment, thinking, and/or mood.  With regard to work, the Veteran reports struggling with his job as a grocery stocker.  He has repeated difficulties with co-workers.  He clearly has difficulty adapting to stressful circumstances in a work setting due to his PTSD, an important criterion for a 70 percent rating.  Another important factor is that many of the GAF scores in these records are indicative of "serious" or "major" impairment.  See August 2007 and October 2011 VA examination reports notes (GAF scores of 55 and 50).  Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

Per the instructions of the June 2010 Joint Motion, the Board has also considered additional symptomatology not specifically addressed in the 70 percent criteria under the General Rating Formula for Mental Disorders.  See Mauerhan, supra.  The Veteran has exhibited additional symptoms such as sleep disturbances, feelings of inadequacy and hopelessness, hypervigilance, nightmares, guilt, mistrust, exaggerated startled response, and poor memory and concentration.  The Veteran is taking psychiatric medication for his PTSD.  He also received individual and group psychotherapy.  Overall, consideration of these additional symptoms and circumstances reflects occupational and social impairment with deficiencies in most areas, indicative of a 70 percent rating.  See 38 C.F.R. § 4.130.

However, as for a higher rating, the evidence of record does not warrant a 100 percent rating.  38 C.F.R. § 4.7.  The medical and lay evidence of record is not indicative of total occupational and social impairment, which is required for a 100 percent rating. 38 C.F.R. § 4.130.  The Veteran has maintained employment as a grocery stocker.  Despite his problems, he has been able to maintain his marriage to his spouse.  He has a child who he maintains a good relationship.  He can still function and communicate with people, albeit with significant limitations.  Although socially isolated, he still lives with his wife and maintains a favorable son-father relationship.  This provides clear evidence against a finding of total occupational and social impairment. 

Medical and lay evidence of record also shows no gross impairment in thought processes or communication; no persistent delusions or hallucinations; no grossly inappropriate behavior; no "persistent" danger of hurting self or others; no intermittent inability to perform activities of daily living or to maintain personal hygiene; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.

His GAF scores ranging from 50 to 62 are also not reflective of total occupational and social impairment.  Overall, the Veteran's level of occupational and social impairment is more than adequately reflected in the 70 percent rating currently assigned.  38 C.F.R. § 4.10.  He is not totally disabled due to his PTSD.   

Accordingly, the Board finds that the evidence supports a disability rating of 70 percent for the entire appeal period, but no higher, for the Veteran's PTSD.  38 C.F.R. § 4.3.   

Entitlement to higher ratings for IHD 

Private medical record Review of VA record dated in September 2002 shows that the Veteran reported that he sustained a myocardial infarction in 1996 and received a pacemaker in July 2000.  He was also noted to be on medication to control coronary artery disease in July 2007.  

The Veteran underwent VA cardiology assessment in March 2009.  Diagnostic testing in March 2009 revealed severely impaired left ventricular systolic function.  The left ventricular ejection fraction was 25 percent.  There was severe diffuse hypokinesis; mildly impaired right ventricular function; mild left ventricular enlargement; moderate to severe left atrial enlargement; mild to moderate right atrial enlargement; mild to moderate mitral regurgitation secondary to papillary muscle dysfunction; moderate to severe tricuspid regurgitation; and mild pulmonary hypertension.  

There was no evidence of cardiac dilation or hypertrophy on radiopharmaceutical stress test in July 2009.  Left ventricular ejection fraction was 32 percent then and in September 2009.  In March 2011, the Veteran received an undated generator for his pacemaker.  On follow-up in November 2011, the ejection fraction was 58 percent but was 39 percent in December 2011.  In April 2011, his left ventricular ejection fraction was estimated to be 32  percent.  

VA examination was conducted in September 2011.  It was noted that the Veteran was on continuous medication including Warfarin.  His reported symptoms included dyspnea, fatigue, lack of energy, and dizziness.  His METs was estimated to be between 5 and 7.  

VA testing in May 2011 revealed a left ventricular ejection fraction of 32 percent.  

The February 2012 rating decision on appeal granted the Veteran service connection for IHD, rated 10 percent, effective from July 5, 2007.  An evaluation of 100 percent was assigned from March 3, 2009; and a 60 percent rating was assigned from July 30, 2009.  In August 2012, the Board granted an earlier effective date of April 22, 2003 for the award of service connection.  The Veteran contends that his disability merits higher ratings.

This disability is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7018-7005.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  So a hyphenated diagnostic code reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27.

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7018, implantable cardiac pacemakers are rated as 100-percent disabling for two months following hospital admission for implantation or re-implantation.  Thereafter, they are rated as supraventricular arrhythmias (Diagnostic Code 7010), ventricular arrhythmias (Diagnostic Code 7011), or atrioventricular block (Diagnostic Code 7015), with a minimum 10 percent disability rating.  See 38 C.F.R. § 4.104 , Diagnostic Code 7018. 

Under Diagnostic Code 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes/year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating (the maximum under this Code) is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes/year documented by ECG or Holter monitor.  38 C.F.R. § 4.104 Diagnostic Code 7010.  The Board notes that an evaluation in excess of 30 percent is not available under Diagnostic Code 7010. 

Pursuant to Diagnostic Code 7011, used in rating sustained ventricular arrhythmias, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatate on EKG, ECG, or x-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place or (2) chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7011. 

Under Diagnostic Code 7015, concerning atrioventricular block, a 10 percent evaluation is warranted in cases where a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication or a pacemaker is required.  The next highest rating, a 30 percent evaluation, is appropriate in cases where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on EKG, ECG, or x-ray.  A 60 percent evaluation contemplates more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted where there has been chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7015. 

A note to 38 C.F.R. § 4.104 explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level at which dyspnea, fatigue, angina, dizziness or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner on the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope may be used.  Note (2) to 38 C.F.R. § 4.104.

As noted above, prior to March 2009, the record shows that the Veteran sustained a myocardial infarction in 1996 and received a pacemaker in July 2000.  He was noted to be on medication to control coronary artery disease in July 2007.  Unfortunately besides the notation of continual medication, prior to March 2009 there are no clinical records that refer to the functional status of his heart.  So, based on the records a higher evaluation is not warranted.  

In regard to whether a rating higher than 60 percent is warranted since July 30, 2009, the evidence, however, does not show that the Veteran meets the criteria for a 100 percent rating under Diagnostic Codes 7011 or 7015.  The evidence does not show that the Veteran was hospitalized for an indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy.  Nor is he shown to have an automatic implantable Cardioverter-Defibrillator in place (although recommended).  He is also not shown to have chronic congestive heart failure or a workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, syncope, or an ejection fraction of less than 30 percent.  Thus the criteria for a 100 percent rating are not shown under the Diagnostic Codes 7005, 7011 or 7015. 

The Board notes that it has considered other provisions related to the evaluation of disabilities of the heart.  None of these provisions are applicable herein.  Diagnostic Code 7000 pertains to valvular heart disease, which is not shown.  38 C.F.R. § 4.104.  Diagnostic Code 7001 regards endocarditis, a condition about which the record is silent.  Diagnostic Code 7002 concerns pericarditis, a disability that is not apparent from a close review of the claims file.  Diagnostic Code 7003 relates to pericardial adhesions, which are not present.  Diagnostic Code 7004 is employed in rating syphilitic heart disease.  The Veteran does not suffer from syphilitic heart disease, and Diagnostic Code 7004 need not be discussed further.  Diagnostic Code 7006 concerns myocardial infarctions, which were not shown during the appeal period.  The remaining g provisions related to disabilities of the heart: Diagnostic Code 7008 (hyperthyroid heart disease), Diagnostic Code 7017 (coronary bypass surgery), Diagnostic Code 7019 (cardiac transplantation), and Diagnostic Code 7020 (cardiomyopathy) pertain to heart conditions or procedures that the Veteran has not experienced.  Again, therefore, the Board emphasizes that it has considered all potentially applicable scheduler provisions is making its determination herein. .

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Extraschedular 

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Referral for extraschedular consideration is not warranted.  Specifically, with regard to the first Thun factor, a comparison of the Veteran's service connected disabilities and the rating criteria do not show "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

In this regard, the rating schedule provides for higher evaluations for his shell fragment wounds and for separate ratings for scars, and there is no symptomatology pertaining to the disabilities at issue which the Board has not considered in its evaluation.  The schedular right rating criteria also contemplate the Veteran's service-connected left shoulder disability.  The service-connected left shoulder disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the shoulder (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40 , 4.45; see also DeLuca, supra).  Concerning IHD, the rating criteria specifically provide for ratings based on the presence of symptoms such as dyspnea, fatigue, angina, dizziness, and syncope.  They also take into account Mets, ejection fraction, and cardiac hypertrophy or dilation, the need for medication, and/or the presence of congestive heart failure.  Lastly, the discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  As such, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 111. 


ORDER

A compensable rating for donor scar of the left upper arm prior to September 30, 2011, is denied

A rating in excess of 10 percent donor scar of the left upper arm from September 30, 2011 to October 22, 2012, is denied.

A compensable rating for donor scar of the left upper arm since October 23, 2012, is denied. 

A compensable rating for residuals of SFW of the right forearm, is denied. 

A rating in excess of 10 percent for residuals of SFW of the left mandible area is denied.  

Entitlement to a rating in excess of 20 percent rating for the left shoulder disability.  

A separate 10 percent rating for the service-connected residual scarring due to the SFW to the left shoulder is granted, subject to the regulations governing the payment of monetary benefits.

A disability rating of 70 percent for PTSD prior to October 18, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.

A disability rating in excess of 70 percent for PTSD is denied.

Higher evaluations for ischemic heart disease (IHD) with atrial fibrillation initially rated as 10 percent from April 22, 2003; and 60 percent from July 30, 2009, is denied.



REMAND

The Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any additional healthcare provider who has treated him for his service-connected disabilities.  And after securing any necessary authorization from him, by way of completion and submission of VA Form 21-4142, obtain all identified treatment records that are not already in the claims file.  He also must be appropriately notified if unable to obtain any identified records.  38 C.F.R § 3.159(e).

2.  Upon receipt of all additional records, schedule appropriate VA compensation examinations to obtain a medical opinion concerning whether the Veteran's service-connected disabilities (PTSD; IHD; left shoulder disability; SFW left mandible; SFW right forearm; and donor scar of the left upper arm), alone or in combination and without consideration of age and nonservice-connected disabilities, preclude him from engaging in substantially gainful employment.

In making this determination, the examiner must consider the effect that all of the service-connected disabilities in combination have on employability.

The examiner(s) must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for these scheduled VA examination(s), without good cause, may have detrimental consequences on his remaining claim.  38 C.F.R. § 3.655.

3.  Then, based on the results of this additional VA examination and any other additional evidence submitted or otherwise obtained, readjudicate the TDIU claim.  If this claim is not granted to his satisfaction, send him another a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


